IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00023-CV

MICHAEL D. EADES AND REBECCA EADES,
                                                             Appellants
v.

SUNRISE ESTATES PROPERTY OWNERS ASSOCIATION,
                                   Appellee


                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. 09-17965-CV


                                       ORDER


       Appellants’ motion to substitute counsel was filed on June 1, 2015. The motion

does not indicate that a copy was provided to the client in a manner of delivery

authorized by the rule. TEX. R. APP. P. 6.5(b), (d). The Court simply reminds counsel of

that obligation; but because the rule does not require counsel to certify compliance with

that aspect of the rule to the Court, the Court will not deny the motion on that basis.
       Accordingly, the Court grants appellants’ motion in part.     Andrea Mehta is

substituted in place of Thomas McKenzie as counsel for appellants.




                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part
Order issued and filed June 18, 2015




Eades v. Sunrise Estates Property Owners Association                           Page 2